Exhibit 10.3
 
FIRST AMENDMENT TO PLEDGE AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO PLEDGE AND SECURITY AGREEMENT (this “Amendment”) is
effective as of January 1, 2012, among WILHELMINA INTERNATIONAL, INC., a
Delaware corporation (“Borrower”), AMEGY BANK NATIONAL ASSOCIATION, a national
banking association (“Lender”), and each of the Guarantors set forth on the
signature pages hereof (each a “Guarantor”, and collectively, “Guarantors”).
 
RECITALS
 
WHEREAS, heretofore, as of April 20, 2011, Borrower and Lender entered into that
certain Credit Agreement (the “Existing Credit Agreement”) pursuant to which
Borrower, among other things, made, executed and delivered that certain Line of
Credit Promissory Note dated as of April 20, 2011 in the original principal
amount of $500,000.00 payable to the order of Lender (the “Existing Line of
Credit Note”);
 
WHEREAS, in connection with the Existing Credit Agreement and as security for
the extensions of credit by Lender thereunder, Borrower and Guarantors executed
and delivered to Lender that certain Pledge and Security Agreement dated as of
April 20, 2011 (the “Security Agreement”) pursuant to which Borrower and
Guarantors granted Lender a first priority security interest in and to the
Collateral (as defined in the Security Agreement);
 
WHEREAS, Borrower and Guarantors have requested Lender to extend additional
credit to Borrower and to extend the maturity date of the Existing Line of
Credit Note and in connection therewith (a) Borrower, Guarantors and Lender have
entered into that certain First Amendment to Credit Agreement (the “First
Amendment”) dated of even date herewith (the Existing Credit Agreement as
amended by the First Amendment is herein called the “Credit Agreement”) and (b)
Borrower executed and delivered to Lender that certain Amended and Restated Line
of Credit Promissory Note dated of even date herewith in the stated principal
amount of $1,500,000.00 (the “Amended and Restated Line of Credit Note”; and the
Existing Line of Credit Note as amended by the Amended and Restated Line of
Credit Note is herein called the “Line of Credit Note”) and;
 
WHEREAS, Lender has conditioned its obligations under the Credit Agreement,
among other things, upon the execution and delivery of this Amendment by
Borrower and Guarantors;
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree that the Security Agreement is
modified and amended as follows:
 
1. Amendment to Section 1.3 of the Security Agreement.  The term “Note” in
Section 1.3 of the Security Agreement is amended and restated in its entirety to
hereafter read as follows:
 
“‘Note’ means that certain Amended and Restated Line of Credit Note dated as of
January 1, 2012, in the stated principal amount of $1,500,000.00 executed by
Borrower and payable to the order of Lender, as may be renewed, extended and
amended from time to time.”
 
2. Expenses.  All expenses incurred by Borrower, Guarantors and Lender in
connection with this transaction, including, but not limited to, reasonable
attorneys’ fees and shall be borne by Borrower.
 
3. Ratification of Prior Instruments and Priorities.  Except as herein expressly
amended, each and every term, condition, warranty and provision of the Security
Agreement shall remain in full force and effect and such are hereby ratified,
confirmed and approved by the parties hereto.  Nothing herein shall be construed
to alter or affect the priority of the lien or title created by the Security
Agreement.  Any provision herein that might otherwise be construed to conflict
with the desire of Lender that the security interests and liens created under
the Security Agreement and the other Loan Documents be maintained and preserved
prior to any and all security interests and encumbrances affecting the
Collateral (as defined in the Security Agreement) arising subsequent to the
execution of the Security Agreement shall, at Lender’s option, be void and of no
force and effect; it being the expressly declared intention of the parties
hereto that no novation of the Security Agreement be created hereby.  The
Security Agreement, as modified and amended hereby, is hereby ratified and
confirmed in all respects.
 
 
 

--------------------------------------------------------------------------------

 
4. Further Assurances.  Borrower and Guarantors, upon request from Lender, agree
to execute such other and further documents as may be reasonably necessary or
appropriate to consummate the transactions contemplated herein or to perfect the
liens and security interests intended to secure the payment of the loan
evidenced by the Note.
 
5. Descriptive Headings.  Descriptive headings are inserted for convenience and
reference only and do not in any way limit or amplify the terms and provisions
hereof.
 
6. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.
 
7. Arbitration.  All disputes, claims and controversies arising from the
Security Agreement, as amended hereby, shall be governed by the terms of Section
7.15 of the Credit Agreement.
 
 [The Remainder of this Page Intentionally Left Blank.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
BANK:
     
AMEGY BANK NATIONAL ASSOCIATION, a
 
national banking association
     
By:                                               
 
Monica M. Alexander
 
Senior Vice President
         
BORROWER:
 
WILHELMINA INTERNATIONAL, INC.,
 
a Delaware corporation
     
By:                                               
 
John Murray
 
Chief Financial Officer
         
GUARANTOR:
 
WILHELMINA LICENSING LLC,
 
a Delaware limited liability company
     
By:                                               
 
John Murray
 
Vice President and Chief Financial Officer
         
WILHELMINA FILM & TV PRODUCTIONS LLC,
 
a Delaware limited liability company
     
By:                                               
 
John Murray
 
Vice President and Chief Financial Officer
         
WILHELMINA ARTIST MANAGEMENT LLC,
  a New York limited liability company      
By:                                               
 
John Murray
 
Vice President and Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 

         
WILHELMINA-MIAMI, INC.,
 
a Florida corporation
     
By:                                               
 
John Murray
 
Vice President and Chief Financial Officer
         
WILHELMINA INTERNATIONAL, LTD.,
 
a New York corporation
     
By:                                               
 
John Murray
 
Vice President and Chief Financial Officer
         
WILHELMINA WEST, INC.,
 
a California corporation
     
By:                                               
 
John Murray
 
Vice President and Chief Financial Officer
         
WILHELMINA MODELS, INC.,
 
a New York corporation
     
By:                                               
 
John Murray
 
Vice President and Chief Financial Officer
         
LW1, INC.,
 
a California corporation
     
By:                                               
 
John Murray
 
Vice President and Chief Financial Officer



 
 

--------------------------------------------------------------------------------

 